
	
		II
		111th CONGRESS
		2d Session
		S. 4054
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the law governing pleading and pleading
		  motions that existed before the decisions of the Supreme Court of the United
		  States in Bell Atlantic v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,
		  129 S. Ct. 1937 (2009).
	
	
		1.Short
			 titleThis Act may be cited as
			 the Notice Pleading Restoration Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the decisions of
			 the Supreme Court of the United States in Bell Atlantic Corp. v. Twombly, 550
			 U.S. 544 (2007), decided on May 21, 2007, and Ashcroft v. Iqbal, 129 S. Ct.
			 1937 (2009), are inconsistent with—
				(A)fundamental
			 premises underlying the Federal Rules of Civil Procedure;
				(B)the purposes of
			 the Federal Rules of Civil Procedure;
				(C)the previous
			 decisions of the Supreme Court interpreting those rules, including Swierkiewicz
			 v. Sorema N.A., 534 U.S. 506 (2002); and
				(D)congressional
			 expectations formed and relied upon over a period of more than 70 years;
				(2)the law governing
			 pleading and pleading motions should be restored to the status quo before those
			 decisions, pending thorough study by appropriate institutions through processes
			 that are open and inclusive;
			(3)except when
			 provided for by statute, changes in the Federal Rules of Civil
			 Procedure—
				(A)should
			 occur—
					(i)through the
			 process for formally amending those rules established under section 2073 of
			 title 28, United States Code;
					(ii)under the
			 procedures prescribed by the Judicial Conference of the United States;
			 and
					(iii)subject to
			 prior review by Congress under section 2074(a) of title 28, United States Code;
			 and
					(B)should not occur
			 through judicial decisions;
				(4)time is of the
			 essence because the imposition of heightened pleading requirements creates the
			 risk of—
				(A)irreparable
			 injury to litigants who lack the information or resources to comply with the
			 recent pleading decisions of the Supreme Court; and
				(B)the frustration
			 of important public policies underlying Federal statutes that the enacting
			 Congress intended to be enforced through private civil litigation;
				(5)before May 21,
			 2007, some lower courts disregarded decisions of the Supreme Court interpreting
			 the Federal Rules of Civil Procedure relating to pleading and pleading motions,
			 and undermined the system of notice pleading intended by those rules and
			 decisions, by insisting on heightened pleading requirements;
			(6)as the Supreme
			 Court held in Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), and Leatherman
			 v. Tarrant County, 507 U.S. 163 (1993), the appropriate procedure for disposing
			 of factually unmeritorious claims is summary judgment; and
			(7)the
			 interpretation of the Federal Rules of Civil Procedure should not be based in
			 whole or part on the heightened standards in the Private Securities Litigation
			 Reform Act of 1995 (15 U.S.C. 77k et seq.; Public Law 104–67) or on the special
			 circumstances that prompted Congress to adopt that Act.
			3.Notice pleading
			 restoration
			(a)In
			 GeneralExcept as expressly
			 provided by an Act of Congress enacted before, on, or after the date of
			 enactment of this Act (including the Private Securities Litigation Reform Act
			 of 1995 (15 U.S.C. 77k et seq.; Public Law 104–67) and decisions interpreting
			 that Act) or by an amendment to the Federal Rules of Civil Procedure effective
			 on or after that date, the law governing a dismissal, striking, or judgment
			 described under subsection (b) shall be in accordance with the Federal Rules of
			 Civil Procedure as interpreted by the Supreme Court of the United States in
			 decisions issued before May 20, 2007.
			(b)Dismissals,
			 strikings, or judgmentsA dismissal, striking, or judgment
			 referred to under subsection (a) is—
				(1)a dismissal or
			 striking of all or any part of a pleading containing a claim for failure to
			 state a claim, indefiniteness, or insufficiency; or
				(2)a judgment on the
			 pleadings.
				4.Effective
			 dateThis Act take effect on
			 the date of enactment of this Act and apply to—
			(1)any action pending in any court of the
			 United States on that date; and
			(2)any action filed on or after that
			 date.
			
